Citation Nr: 0027716	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  99-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder, claimed as secondary to the service-connected 
residuals of traumatic hematoma consisting of atrophy of the 
right quadriceps muscle (Muscle Group XVIII).

2.  Entitlement to service connection for a chronic low back 
disorder, claimed as secondary to the service-connected 
residuals of traumatic hematoma consisting of atrophy of the 
right quadriceps muscle (Muscle Group XVIII).

3.  Entitlement to a compensable evaluation for the residuals 
of traumatic hematoma consisting of atrophy of the right 
quadriceps muscle (Muscle Group XVIII).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to December 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada.


FINDINGS OF FACT

1.  The claim for service connection for a chronic right knee 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim for service connection for a chronic low back 
disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

3.  The veteran's service-connected residuals of traumatic 
hematoma, consisting of atrophy of the right quadriceps 
muscle (Muscle Group XVIII), is, at present, essentially 
asymptomatic.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic right knee disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000).

2.  The claim of entitlement to service connection for a 
chronic low back disorder is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000).

3.  A compensable evaluation for the service-connected 
residuals of traumatic hematoma, consisting of atrophy of the 
right quadriceps muscle (Muscle Group XVIII) is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. Part 4, Code 5318 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a period of inservice hospitalization in May 
1944, it was noted that the veteran had been struck above the 
right knee by a machinegun "which fell over."  At the time of 
the incident in question, the veteran experienced little 
pain.  However, on the following day, there was a marked 
swelling, as well as pain and limited motion in the veteran's 
right knee.  Additionally noted were moderate popliteal 
swelling and coldness in the veteran's lower leg.  On 
subsequent hospital admission, physical examination revealed 
moderate swelling in the suprapatellar region, accompanied by 
tenderness to pressure over the patella and along the lateral 
ligaments.  Further noted was moderate popliteal swelling and 
coldness of the right lower leg and foot.  Transfer 
radiographic studies revealed evidence of low grade minor 
arthritic changes.

On orthopedic examination, likewise conducted in early May 
1944, there was a localized firm swelling in the 
suprapatellar region in the area of the subcutaneous tissues.  
This was apparently separate from the veteran's quadriceps 
muscle, and, in the opinion of the examiner, represented the 
end stages of a hematoma in the subcutaneous tissue.  
Additionally noted was a similar, but much smaller 
subcutaneous lesion in the popliteal space, which was 
somewhat "less definite."  In the opinion of the examiner, 
this was most probably the end result of the seepage of blood 
into this region from the hematoma in the front of the 
veteran's leg.  At the time of examination, there was a 
rather marked atrophy in the quadriceps and hamstring 
muscles, as well as in the muscles of the veteran's leg.  
Radiographic examination showed no evidence of osseous 
changes, though there was some soft tissue shadowing 
corresponding to the physical findings noted.  The pertinent 
diagnosis was hematoma of the subcutaneous tissue in the 
anterior area of the veteran's lower right thigh.

In late May 1944, it was noted that the veteran's motion in 
the right knee was becoming much better, and that there was 
less pain.  Additionally noted was that the swelling present 
was "receding somewhat."

In early June 1944, the veteran was described as showing 
"slight improvement."

Radiographic studies of the veteran's right knee conducted in 
early November 1944 showed no significant findings.

On VA medical examination in November 1946, the veteran 
complained of pain in his right knee "on long standing," 
which was somewhat worse in bad weather.  The pertinent 
diagnosis noted was "no evidence of any hematoma nor other 
surgical condition found."

VA radiographic studies of the veteran's lumbosacral spine 
and pelvis conducted in late September 1981 showed normal 
development and mineralization of all bony structures.  The 
intervertebral disc spaces were of normal height, and the 
pertinent diagnosis was no abnormality of the lumbosacral 
spine or pelvic girdle.

At the time of VA outpatient treatment in October 1981, it 
was noted that radiographic studies of the veteran's pelvis, 
back, and hip were within normal limits.  Additionally noted 
at the time was that the veteran's arthritis was "painful."

During the course of private outpatient treatment in late 
October 1991, it was noted that the veteran was experiencing 
pain behind his right knee.  At the time of evaluation, the 
veteran's X-rays "looked okay."  Noted at the time was that 
the veteran might have pain over the lateral head of the 
gastrocs, though there did not appear to be any cyst behind 
his knee.

During the course of VA outpatient treatment in October 1991, 
the veteran gave a history of degenerative joint disease, as 
well as various other medical problems.  At the time of 
evaluation, there was some mild tenderness over both of the 
veteran's knees, though with no effusion.  Range of motion 
was within normal limits.  Radiographic studies were 
consistent with the presence of degenerative joint disease in 
both of the veteran's knees.  The clinical assessment was 
degenerative joint disease.

At the time of VA outpatient treatment (provided by a 
licensed practical nurse) in late September 1993, the veteran 
complained of severe pain in his right knee.  Reportedly, the 
veteran had experienced no relief of pain with Tylenol or 
Ben-Gay.  Clinical assessment yielded a conclusion of 
"painful knee related to SC injury" and "extra ambulation of 
recent times."  Noted at the time was that the veteran might 
need a prescription for medication.  The veteran was 
subsequently sent to a screening physician after checking 
with other clinics.  That physician noted a long history of 
right knee problems, which had now become worse.  Physical 
examination revealed positive "floating" of the patella, 
accompanied by increased pain on manipulation, but with a 
stable knee.  The clinical assessment was ligament damage.

VA magnetic resonance imaging of the veteran's right knee 
conducted in March 1994 was consistent with degenerative 
arthritis of the femoropatellar joint, as well as a tear of 
the free edge of the posterior horn of the medial meniscus, 
and effusion of the veteran's right knee.

VA radiographic studies of the veteran's femurs, conducted in 
late September 1998, were consistent with osteoarthritis, as 
well as calcific bursitis/periarthritis.

VA radiographic studies of the veteran's lumbosacral spine, 
likewise conducted in late September 1998, were consistent 
with mild disc space narrowing at the level of the 3rd and 
4th, and 4th and 5th lumbar vertebrae, as well as mild 
ventral marginal productive changes at those levels.  There 
was no evidence of spondylolisthesis or spondylosis, and the 
pedicles, transverse processes, and spinous processes 
appeared intact.  Additionally noted were degenerative 
changes within the veteran's lumbar spine.

In early October 1998, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's medical records were available, and had been 
reviewed.  The veteran was described as an 80-year-old man 
being seen for evaluation for trauma to his right thigh.  
Reportedly, the veteran's injury consisted of a direct trauma 
to the right thigh in 1944.  At that time, he was 
hospitalized, and told that he had a hematoma.  The veteran 
received treatment with physical therapy, and "probably 
aspiration," though he did not remember these events "too 
well."  The veteran's current complaints consisted of knee 
and hip pain, as well as pain in his testicle and a Morton's 
neuroma.  According to the veteran, he "really didn't have 
any anterior thigh pain."  Rather, what he was currently 
experiencing was knee, hip, and foot pain, as well as 
multiple other pains unrelated to his 1944 injury.

On physical examination, there was no visible atrophy of the 
veteran's thighs.  When measured at multiple levels, the 
veteran's thighs showed "absolutely no difference."  In 
testing the muscles on the veteran's left side, his 
quadriceps was "quite strong."  On the right side, the 
veteran gave no more than "2 or 3 ounces" of resistance, 
which was true for all of the major muscle groups in the 
veteran's right lower extremity.  At the time of evaluation, 
the veteran exhibited good sensation in 


the area of the thigh muscles, and no bony masses were in 
evidence.  Radiographic studies showed evidence of arthritis 
of the veteran's knees and hips, as well as calcific bursitis 
of the hip, and periarticular calcification of the right 
knee.  In the opinion of the examiner, the concern one might 
have with the type of injury the veteran had experienced 
would be of marked atrophy of a muscle, or myositis 
ossificans, neither of which the veteran appeared to have.  
From the point of view of the examiner, the veteran had "an 
ancient injury to his anterior thigh with no apparent 
residual at this point."  The examiner further commented that 
the veteran's "other problems" were unrelated to his 
inservice injury, and that the calcification around his knee 
and his hip were likewise unrelated to his inservice injury.  
These were felt to be due to the veteran's age rather than 
his inservice trauma.

VA magnetic resonance imaging and plain films obtained in May 
1999 were consistent with moderate to advanced degenerative 
changes of the veteran's right knee, as well as a tear of the 
posterior horn of the lateral meniscus extending to the 
inferior articular surface.  Additionally noted were erosive 
changes of the posterior horn of the medial meniscus, 
suspicious for a chronic degenerative tear of the posterior 
horn of the medial meniscus.  At the time of evaluation, 
there was an approximately 5-millimeter subchondral cyst or 
focal area of erosion with osteonecrosis of the anterior 
tibial plateau at the lateral aspect of the veteran's right 
knee.  Additionally noted at the time was that clinical 
followup was indicated.

During the course of an RO hearing in August 1999, the 
veteran described various aspects of his inservice injury.  
Reportedly, at the time of the injury in question, a 
machinegun tripod which was being unloaded fell on the 
veteran's right leg.  According to the veteran, following 
that injury, he was in the hospital for "a couple of months."  
The veteran further testified that, in his opinion, his 
service-connected right lower extremity problems had led to 
additional problems with his right knee and lower back.


Analysis

Regarding those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy, 1 Vet. App. 81.  A mere allegation 
that a disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claims which 
would "justify a belief by a fair and impartial individual 
that the claims are plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability ( medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The second and 
third elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 48 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. §  3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  Moreover, where a veteran served ninety 
(90) days or more during a period of war, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Finally, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

In the present case, service medical records are negative for 
evidence of chronic low back pathology, or for right knee 
pathology separate and distinct from the veteran's already 
service-connected residuals of traumatic hematoma with 
atrophy of the right quadriceps muscle.  In that regard, 
while in service, the veteran sustained an injury to his 
right lower extremity when a machinegun tripod unexpectedly 
fell from the truck on which he was riding.  While at the 
time of the injury in question, there was apparently some 
swelling around the veteran's right knee, as of late May 
1944, the veteran's right knee was described as "becoming 
much better," with "less pain."  Service radiographic studies 
conducted in early November 1944 showed no significant 
findings involving the veteran's right knee.  In point of 
fact, as of the time of a VA medical examination in November 
1946, there was "no evidence" of any hematoma (of the 
veteran's right lower extremity) or any other surgical 
condition.  Radiographic studies of the veteran's lumbosacral 
spine conducted in September 1981 were similarly negative for 
any abnormality of the lumbosacral spine or pelvic girdle.

The earliest clinical indication of the presence of chronic 
right knee pathology is revealed by VA outpatient treatment 
records and radiographic studies conducted in October 1991, 
almost 47 years following the veteran's discharge from 
service, at which time there were noted "marked" degenerative 
changes in both of the veteran's knees.  Chronic degenerative 
changes in the veteran's lumbar spine were similarly noted no 
earlier than September 1998, many years following the 
veteran's discharge from service.

The veteran argues that he currently experiences chronic 
right knee and low back symptoms which are in some way 
related to the aforementioned incident in service.  However, 
at the time of a VA orthopedic examination in October 1998, a 
VA examiner commented that the veteran's "other problems" 
were unrelated to his inservice injury.  Rather, to the 
extent that the veteran experienced right knee and low back 
problems, these were felt to be "due to his age rather than 
his trauma."

The Board acknowledges that, during the course of outpatient 
treatment in late September 1993, a VA licensed practical 
nurse entered a notation of "painful knee related to SC 
injury and extra ambulation of recent times."  However, this 
statement was clearly based solely upon history provided by 
the veteran, and does not, in fact, reflect findings upon 
examination.  In fact, on subsequent referral to a physician 
for further evaluation, no mention was made of any 
relationship between the veteran's current right knee 
problems and his inservice trauma.  The practical nurse's 
single statement, unenhanced by any additional medical 
comment by the subsequent physician/examiner, does not 
satisfy the Grottveit requirement of competent medical 
evidence necessary to well ground a claim, where the 
determinative issue, such as in this case, involves medical 
etiology.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  In 
fact, as noted above, on subsequent examination by a 
specialist in the field of orthopedics, it was conclusively 
stated that the veteran's right knee problems were in no way 
related to his inservice trauma, but rather a function of his 
advanced age.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Notwithstanding the veteran's current 
chronic right knee and low back pathologies, the only 
evidence which the veteran has submitted which supports the 
finding of a nexus to service is his own testimony.  Evidence 
of such a nexus, however, cannot be provided by lay 
testimony, because "laypersons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
veteran has failed to provide evidence of continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Savage, 
10 Vet. App. At 498.  His statements, in and of themselves, 
are insufficient to relate his current symptoms to his 
previous symptomatology, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Based 
upon a full review of the pertinent evidence of record, the 
Board is unable to conclude that the veteran's current low 
back and right knee problems, first persuasively documented 
many years following service discharge, were present in 
service, or are otherwise of service origin.  Under such 
circumstances, his claims are not well grounded, and must be 
denied.

Turning to the issue of an increased evaluation for the 
veteran's service-connected residuals of traumatic hematoma 
consisting of atrophy of the right quadriceps muscle (Muscle 
Group XVIII), the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. Part 4 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

As noted above, while in service, the veteran sustained an 
injury to his right lower extremity when a machinegun tripod 
unexpectedly fell from a truck.  However, as previously 
noted, as of the time of a VA medical examination in November 
1946, there was "no evidence" of any hematoma (of the 
veteran's right lower extremity), or of other surgical 
conditions.  On VA orthopedic examination in October 1998, 
the veteran complained of knee and hip pain, as well as pain 
in his testicle, and a Morton's neuroma.  However, he had no 
real anterior thigh pain.  Rather, the veteran's complaints 
revolved about knee, hip, and foot pain, as well as "multiple 
other pains unrelated to his 1944 injury."

On physical examination, there was no visible atrophy of the 
veteran's thighs.  When measured at multiple levels, there 
was "absolutely no difference" between the veteran's right 
and left thighs.  The veteran's quadriceps muscles on the 
left side were "quite strong," while on the right side, the 
veteran offered no more than "2 or 3 ounces" of resistance.  
At the time of evaluation, the veteran exhibited good 
sensation in the area of his thigh muscles, and no bony 
masses were in evidence.  Radiographic studies showed 
arthritis of the knees and hips, as well as calcific bursitis 
of the hips, and periarticular calcification of the right 
knee.  The examiner commented that, with the type of injury 
sustained by the veteran, a cause for concern might be marked 
atrophy of a muscle, or myositis ossificans.  However, the 
veteran appeared to have neither of these particular 
problems.  Rather, from the point of view of the examiner, 
the veteran had "an ancient injury to his anterior thigh with 
no apparent residual."  The veteran's other problems were 
felt to be unrelated, and due to his age "rather than his 
trauma."

The noncompensable evaluation currently in effect 
contemplates the presence of slight impairment in function of 
Muscle Group XVIII, that is, the muscles controlling the 
outward rotation of the thigh and stabilization of the hip 
joint, as well as the pelvic girdle.  In order to warrant an 
increased, which is to say, 10 percent evaluation, there 
would, of necessity, need to be demonstrated the presence of 
moderate impairment of that same muscle group.  However, as 
noted above, the veteran currently exhibits no residuals of 
his inservice injury.  Under such circumstances, the 
noncompensable evaluation currently in effect for the 
veteran's service-connected residuals of traumatic hematoma 
consisting of atrophy of the right quadriceps muscle (Muscle 
Group XVIII) is appropriate, and an increased rating is not 
warranted.  38 C.F.R. Part 4, Code 5318 (1999).


ORDER

Service connection for a chronic right knee disorder is 
denied.

Service connection for a chronic low back disorder is denied.

A compensable evaluation for the residuals of traumatic 
hematoma consisting of atrophy of the right quadriceps muscle 
(Muscle Group XVIII) is denied.



		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals







